As filed with the Securities and Exchange Commission on October 21, Commission File No.: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICA FIRST TAX EXEMPT INVESTORS, L.P. (Exact name of registrant as specified in its charter) Delaware 47-0810385 (State or other jurisdiction of incorporation or organization) 1004 Farnam Street Suite 400 Omaha, Nebraska68102 (402) 444-1630 (IRS Employer Identification Number) (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Michael J. Draper Chief Financial Officer The
